DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Response to Arguments
2.	With respect to claims 1-20, Applicant’s arguments have been considered but are moot in view of the newly found prior art because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching, or, matter specifically challenged in the argument.

Specification Objections 
3. 	The disclosure is objected to because of the following informalities: the page-15, line-5 of the specifications by the Applicant(s) recites “a capacitor C3 electrically connected to the rotor coil 212 as shown in FIGs. 3D and 3E”. However, there is not any record of a Figure-3E, it appears that “3C” should be in place of “3E”.  
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Furthermore, claims 2-16 are also rejected as well because they further limit and depend on claim-1.
Specifically, it is unclear to determine how to interpret the limitation “rotor capacitor is connected in series with the first rotor coil” (line-9) because it is inconsistent with Figure-3C by the Applicant(s). Figure-3C by the Applicant(s) is a circuit reflecting an electrical-parallel-connection between the claimed “rotor capacitor” (C3) and “first rotor coil” (212). In contrast, the limitation “rotor capacitor is connected in series with the first rotor coil” (line-9) appears to claim an electrical-serial-connection. Additionally, there is not further indication in the specifications by the Applicant(s) of the connection in “series” other than the language of claim-1.
Furthermore, Figure-3D reflects only two elements, the claimed “rotor capacitor” (C3) and “first rotor coil” (212), of the rotor 306; therefore, Figure-3D lacks sufficient information in order to determine, with certainty, whether the connection is an electrical-parallel-connection or electrical-serial-connection between the claimed “rotor capacitor” (C3) and “first rotor coil” (212). Additionally, page-15, line-5 of the specifications by the Applicant(s) recites “a capacitor C3 electrically connected to the rotor coil 212 as shown in FIGs. 3D and 3E”, which simply refers to an electrical-connection without specifying whether the electrical-connection is in parallel or in series, and there is not any record of a Figure-3E.
Consequently, in order to apply prior art in the rejection below, the Examiner interprets that the claimed “rotor capacitor” (C3) is connected electrically in parallel with “first rotor coil” (212), and further interprets that the claim term “series” was intended to be used by its Plain-Meaning (arranged or coming one after the other in succession, see https://www.thefreedictionary.com/series) according to the MPEP an arrangement  (https://www.thesaurus.com/browse/series) because the specifications do not provide any special meaning for said claim term “series”.

Examiner’s Note
5.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 18 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by THIBAULT et al (Pub. No.: US 2012/0175198 hereinafter mentioned “Thibault”).

As per claim 18, Thibault discloses: 
A resonant inductive position sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a resonant rotor (Figs. 3-4, see the rotor 13b. Also see [0042] and [0050]);
two or more excitation coils (Fig. 4, see the transmitter member 20 has both a first transmitter 20a and a second transmitter 20b. Also see [0050] and [0052]), each uniquely inductively coupled to the rotor (Figs. 4, see the rotor 13b. Also see [0042] and [0050]);
two or more receive coils (Fig. 4, see the first receiver 21a and a second receiver 21b. Also see [0050]), each second uniquely inductively coupled to the rotor (Figs. 4, see the rotor 13b. Also see [0042] and [0050])
wherein the resonant rotor has a first symmetry (Figs. 3-4, see the symmetry of the rotor 13b. Also see [0042] and [0050]);
wherein the two or more excitation coils have a second symmetry coils (Fig. 4, see the symmetry of the first transmitter 20a and a second transmitter 20b. Also see [0050] and [0052]);
wherein the two or more receive coils have a third symmetry (Fig. 4, see the symmetry of the first receiver 21a and a second receiver 21b. Also see [0050]); and
wherein at least one of the first symmetry and the second symmetry (Fig. 4, see the symmetry of the first transmitter 20a and a second transmitter 20b. Also see [0050] and [0052]) is substantially identical to the third symmetry (Fig. 4, see the symmetry of the first receiver 21a and a second receiver 21b. Also see [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bertin (Pub. No.: US 2014/0132253 hereinafter mentioned as “Bertin”, which was submitted via IDS and used in the previous office action) in view of Malhan et al (Pub. No.: US 2013/0003820 hereinafter mentioned “Malhan”).

As per claim 1, Bertin discloses:
A resonant rotor, for use in an inductive position sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a printed circuit board PCB (Fig. 4F, see PCB 407. Also see [0048]) comprising: 
a rotor core (Fig. 4F, see core of the rotor-target 414. Also see [0048] and [0036]);
a first rotor coil (Fig. 4F, see the first-excitation-element-coil formed by windings 401 and 402. Also see [0048] and [0032]); 
wherein the first rotor coil includes a first twisted rotor loop (Fig. 4F, see the first-excitation-element-coil formed by twisted windings 401 and 402. Also see [0048] and [0032]).
Fig. 4F of Bertin does not explicitly disclose a rotor capacitor.
However, Malhan further discloses:
a rotor capacitor (Fig. 5, see capacitor 617 of the rotor antenna 614 and/or any of the unnumbered capacitors rotor antenna 614. Also see [0025] and [0031]);
wherein the rotor capacitor (Fig. 5, see capacitor 617 of the rotor antenna 614 and/or any of the unnumbered capacitors rotor antenna 614. Also see [0025] and [0031]) is connected in series with the first rotor coil (Fig. 5, see any of the loops of the coil of the rotor antenna 614. Also see [0025] and [0031]) on the PCB (Fig. 5, see 600. Also see [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “rotor capacitor” disclosed by Malhan into Bertin, with the motivation and expected benefit related to improving the sensor and rotor by tuning the rotor (Malhan, Paragraph [0025]), and also by enhancing the inductive bidirectional communication between the rotor and stator (Malhan, Paragraph [0004]), and further enhancing the inductive coupling between the excitation coil and the receiving coils (Bertin, Paragraph [0003]).
Furthermore, Bertin states that “After reading this specification, skilled artisans will appreciate that those aspects and embodiments are only illustrative and do not limit the scope of the present invention” (Bertin, Paragraph [0054]).

As per claim 2, Bertin discloses the resonant rotor of claim 1 as described above.
Bertin further discloses:
wherein the first twisted rotor loop includes a full 360-degree mechanical turn (Fig. 4F, see the loop of winding 401. Also see [0048] and [0042]).

As per claim 3, Bertin discloses the resonant rotor of claim 1 as described above.

wherein the first rotor coil includes a second twisted rotor loop (Fig. 4F, see the loop of winding 402 that forms first excitation element. Also see [0048] and [0042]).

As per claim 4, Bertin discloses the resonant rotor of claim 3 as described above.
Bertin further discloses:
wherein the first twisted rotor loop (Fig. 4A, see the loop of winding 401. Also see [0048] and [0042]) is drawn symmetrically relative to the second twisted rotor loop (Fig. 4A, see another of the loops of windings 402. Also see [0048] and [0042]).

As per claim 5, Bertin discloses the resonant rotor of claim 1 as described above.
Bertin further discloses:
a second twisted rotor loop (Fig. 4A, see another of the loops of windings 401. Also see [0048] and [0042]) off offset by ninety degrees relative to the first twisted rotor loop (Fig. 4A, see loop of winding 402. Also see [0048] and [0042]).

As per claim 6, Bertin discloses the resonant rotor of claim 3 as described above.
Bertin further discloses:
the second twisted rotor loop (Fig. 4F, see loops of winding 402 that forms first excitation element. Also see [0048] and [0042]) is rotated, relative to the first twisted rotor loop, by half a rotational symmetry of the first twisted rotor loop (Fig. 4F, see the loop of winding 401. Also see [0048] and [0042]).

As per claim 7, Bertin discloses the resonant rotor of claim 1 as described above.
Bertin further discloses:
wherein the first rotor coil has a first symmetry (Fig. 3, see symmetry of the coil 316. Also see [0037]);
wherein the inductive position sensor (Fig. 3, see inductive sensor 300. Also see [0037]) includes a stator (Also see [0025]);
wherein an excitation coil is drawn on the stator (Also see [0025]) and has a second symmetry (Fig. 2, see symmetry of any of the excitation elements 206 and/or 208. Also see [0025]); and
wherein the first symmetry (Fig. 3, see symmetry of the coil 316. Also see [0037]) substantially corresponds to the second symmetry (Fig. 2, see symmetry of any of the excitation elements 206 and/or 208. Also see [0025]).

As per claim 8, Bertin discloses the resonant rotor of claim 1 as described above.
Bertin further discloses:
wherein the rotor core (Fig. 4F, see the core rotor target 414. Also see [0048]) is a single layer substrate loop (see [0042]. The single layer PCB of Bertin).

Allowable Subject Matter
8. 	Claim(s) 9-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and also if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner's statement of reasons why the claims would be allowable: 

9.	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
wherein the resonant rotor is configured for use with an inductive position sensor comprising:
an excitation element comprising: a power source; a control circuit; a first excitation coil, coupled to the power source, configured to generate a first electromagnetic field; a second excitation coil, coupled to the power source, configured to generate a second electromagnetic field; a third excitation coil, coupled to the power source, configured to generate a third electromagnetic field; wherein the control circuit controls the flow of electrical currents from the power source into and through one or more pairings of the first excitation coil, the second excitation coil and the third excitation coil;
a receive element, comprising: a signal processor; a first receive coil, coupled to the signal processor, configured for at least one of the first electromagnetic field, the second electromagnetic field and the third electromagnetic field to induce a first voltage; and a second receive coil, coupled to the signal processor, configured for at least one of the first electromagnetic field, the second electromagnetic field and the third electromagnetic field to induce a second voltage; a third receive coil, coupled to the signal processor, configured for at least one of the first electromagnetic field, the second electromagnetic field and the third electromagnetic field to induce a third voltage;
wherein the resonant rotor, based upon a current position of a target, is configured for coupling with each of the first electromagnetic field, the second electromagnetic field and the third electromagnetic field; and
wherein the signal processor determines the current position of an object coupled to the resonant rotor based on a received voltage, wherein the received voltage is a combination of at least one of the first voltage, the second voltage and the third voltage.

10.	Claim(s) 10-12 and 16 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that they are further limiting and depending claim 9.

11. 	Regarding claim 13,
wherein the resonant rotor induces signals in each of two or more receive coils interconnected using one at least one of a common receive node and a three-phase circuit. 

12. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the inductive position sensor comprises two or more excitation coils;
wherein a first set of mutual inductance arises between the two or more excitation coils and the rotor; and
wherein the inductive position sensor comprises two or receive coils;
wherein a second set of mutual inductances arise between the two or more receive coils and the rotor; and
wherein each of the first set of mutual inductances and the second set of mutual inductances are approximated by sine waveform functions of the rotor position. 

13.	Claim(s) 15 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that it is further limiting and depending on claim 14.

14. 	Claim(s) 19-20 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner's statement of reasons for the objection: 

15. 	Regarding claim 19,
a signal processor configured to determine a position of an object coupled to the resonant rotor based upon voltages induced in each of the two or more receive coils;
wherein the voltages are induced based upon a first set of mutual inductances arising between the two or more excitation coils and the resonant rotor and a second set of mutual inductances arising between the resonant rotor and the two or more receive coils; and
wherein the resonant rotor includes at least one rotor coil having a twisted loop design and a capacitive element configured to substantially eliminate, from voltages induced in the two or more receive coils, a third set of mutual inductances arising between the two or more excitation coils and the two or more receive coils. 

	Claim(s) 20 depends and further limits claim 19, therefore, it would also be allowable.

	Reasons for Allowability / Allowable Subject Matter
16. 	Claims 17 are allowed. The following is an examiner's statement of reasons for allowance:
 
17. 	Regarding claim 17, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the resonant rotor substantially eliminates any mutual inductances arising between one or more of the first excitation coil, the second excitation coil and the third excitation coil with one or more of the first receive coil, the second receive coil and the third receive coil.

18.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867